 1
 2
 3
 4
 5
 6
 7
 8
 9                                 UNITED STATES DISTRICT COURT
10
                                  CENTRAL DISTRICT OF CALIFORNIA
11
12
     IMELDA APARICIO, individually                   ) CASE NO. 2:18-cv-06312-AB-KS
13
     and on behalf of all others similarly           )
14   situated,                                       ) STIPULATED PROTECTIVE
15                                                   ) ORDER
                                 Plaintiffs,         )
16                  v.                               )
17                                                   )
     USCB, INC., and DOES 1-10,                      )
18
     inclusive,                                      )
19                                                   )
20                               Defendant           )
                                                     )
21                                                   )
22
23   1.             A. PURPOSES AND LIMITATIONS
24                  Discovery in this action is likely to involve production of confidential,
25
     proprietary, or private information for which special protection from public
26
     disclosure and from use for any purpose other than prosecuting this litigation may
27
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
28


     {00112151;1}                                   1
                                                                              CASE NO. 2:18-cv-06312-AB-KS
 1   enter the following Stipulated Protective Order. The parties acknowledge that this
 2   Order does not confer blanket protections on all disclosures or responses to
 3   discovery and that the protection it affords from public disclosure and use extends
 4   only to the limited information or items that are entitled to confidential treatment
 5   under the applicable legal principles. The parties further acknowledge, as set forth
 6   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
 7
     to file confidential information under seal; Civil Local Rule 79-5 sets forth the
 8
     procedures that must be followed and the standards that will be applied when a
 9
     party seeks permission from the court to file material under seal.
10
                    B. GOOD CAUSE STATEMENT
11
                    This action is likely to involve trade secrets, confidential and proprietary
12
     policy and procedure information and other valuable research, development,
13
     commercial, financial, technical and/or proprietary information and private and
14
15
     sensitive financial information of alleged putative class members (likely debtors).

16   In particular production of documents in this case will involve production of

17   confidential medical information of third parties (allegedly class members). In this
18   regard, special protection from public disclosure and from use for any purpose
19   other than prosecution of this action is warranted. Such confidential and
20   proprietary materials and information consist of, among other things, confidential
21   business or financial information, information regarding confidential business
22   practices, or other confidential research, development, or commercial information
23   (including information implicating privacy rights of third parties), information
24   otherwise generally unavailable to the public, or which may be privileged or
25   otherwise protected from disclosure under state or federal statutes, court rules, case
26
     decisions, or common law. Accordingly, to expedite the flow of information, to
27
     facilitate the prompt resolution of disputes over confidentiality of discovery
28


     {00112151;1}                                    2
                                                                               CASE NO. 2:18-cv-06312-AB-KS
 1   materials, to adequately protect information the parties are entitled to keep
 2   confidential, to ensure that the parties are permitted reasonable necessary uses of
 3   such material in preparation for and in the conduct of trial, to address their
 4   handling at the end of the litigation, and serve the ends of justice, a protective order
 5   for such information is justified in this matter. It is the intent of the parties that
 6   information will not be designated as confidential for tactical reasons and that
 7
     nothing be so designated without a good faith belief that it has been maintained in
 8
     a confidential, non-public manner, and there is good cause why it should not be
 9
     part of the public record of this case.
10
11
12
     2.             DEFINITIONS
13
                    2.1   Action: this pending federal lawsuit.
14
                    2.2   Challenging Party: a Party or Non-Party that challenges the
15
     designation of information or items under this Order.
16
                    2.3   “CONFIDENTIAL” Information or Items: information (regardless of
17
     how it is generated, stored or maintained) or tangible things that qualify for
18
19
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in

20   the Good Cause Statement.

21                  2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
22   their support staff).
23                  2.5   Designating Party: a Party or Non-Party that designates information
24   or items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26                  2.6   Disclosure or Discovery Material: all items or information, regardless
27   of the medium or manner in which it is generated, stored, or maintained (including,
28


     {00112151;1}                                  3
                                                                            CASE NO. 2:18-cv-06312-AB-KS
 1   among other things, testimony, transcripts, and tangible things), that are produced
 2   or generated in disclosures or responses to discovery in this matter.
 3                  2.7   Expert: a person with specialized knowledge or experience in a
 4   matter pertinent to the litigation who has been retained by a Party or its counsel to
 5   serve as an expert witness or as a consultant in this Action.
 6                  2.8   House Counsel: attorneys who are employees of a party to this
 7
     Action. House Counsel does not include Outside Counsel of Record or any other
 8
     outside counsel.
 9
                    2.9   Non-Party: any natural person, partnership, corporation, association
10
     or other legal entity not named as a Party to this action.
11
                    2.10 Outside Counsel of Record: attorneys who are not employees of a
12
     party to this Action but are retained to represent or advise a party to this Action
13
     and have appeared in this Action on behalf of that party or are affiliated with a law
14
15
     firm that has appeared on behalf of that party, and includes support staff.

16                  2.11 Party: any party to this Action, including all of its officers, directors,

17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19                  2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21                  2.13 Professional Vendors: persons or entities that provide litigation
22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25                  2.14 Protected Material: any Disclosure or Discovery Material that is
26
     designated as “CONFIDENTIAL.”
27
                    2.15 Receiving Party: a Party that receives Disclosure or Discovery
28


     {00112151;1}                                    4
                                                                               CASE NO. 2:18-cv-06312-AB-KS
 1   Material from a Producing Party.
 2
 3   3.             SCOPE
 4                  The protections conferred by this Stipulation and Order cover not only
 5   Protected Material (as defined above), but also (1) any information copied or
 6   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 7   compilations of Protected Material; and (3) any testimony, conversations, or
 8   presentations by Parties or their Counsel that might reveal Protected Material.
 9
                    Any use of Protected Material at trial shall be governed by the orders of the
10
     trial judge. This Order does not govern the use of Protected Material at trial.
11
     ///
12
     4.             DURATION
13
                    Once a case proceeds to trial, all of the
14
     information that was designated as confidential or maintained pursuant to this
15
     protective order becomes public and will be presumptively available to all
16
     members of the public, including the press, unless compelling reasons supported
17
     by specific factual findings to proceed otherwise are made to the trial judge in
18
     advance of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d
19
     1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
20
     documents produced in discovery from “compelling reasons” standard when
21
     merits-related documents are part of court record). Accordingly, the terms of this
22
     protective order do not extend beyond the commencement of the trial.
23
24
25
     5.             DESIGNATING PROTECTED MATERIAL
26
                    5.1   Exercise of Restraint and Care in Designating Material for Protection.
27
     Each Party or Non-Party that designates information or items for protection under
28


     {00112151;1}                                    5
                                                                             CASE NO. 2:18-cv-06312-AB-KS
 1   this Order must take care to limit any such designation to specific material that
 2   qualifies under the appropriate standards. The Designating Party must designate
 3   for protection only those parts of material, documents, items or oral or written
 4   communications that qualify so that other portions of the material, documents,
 5   items or communications for which protection is not warranted are not swept
 6   unjustifiably within the ambit of this Order.
 7
                    Mass, indiscriminate or routinized designations are prohibited. Designations
 8
     that are shown to be clearly unjustified or that have been made for an improper
 9
     purpose (e.g., to unnecessarily encumber the case development process or to
10
     impose unnecessary expenses and burdens on other parties) may expose the
11
     Designating Party to sanctions.
12
                    If it comes to a Designating Party’s attention that information or items that it
13
     designated for protection do not qualify for protection, that Designating Party must
14
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
15
                    5.2      Manner and Timing of Designations. Except as otherwise provided in
16
     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
17
18
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

19   under this Order must be clearly so designated before the material is disclosed or

20   produced.
21                  Designation in conformity with this Order requires:
22                        (a) for information in documentary form (e.g., paper or electronic
23   documents, but excluding transcripts of depositions or other pretrial or trial
24   proceedings), that the Producing Party affix at a minimum, the legend
25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
26   contains protected material. If only a portion of the material on a page qualifies for
27   protection, the Producing Party also must clearly identify the protected portion(s)
28


     {00112151;1}                                     6
                                                                               CASE NO. 2:18-cv-06312-AB-KS
 1   (e.g., by making appropriate markings in the margins).
 2                  A Party or Non-Party that makes original documents available for inspection
 3   need not designate them for protection until after the inspecting Party has indicated
 4   which documents it would like copied and produced. During the inspection and
 5   before the designation, all of the material made available for inspection shall be
 6   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 7   documents it wants copied and produced, the Producing Party must determine
 8   which documents, or portions thereof, qualify for protection under this Order.
 9   Then, before producing the specified documents, the Producing Party must affix
10   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
11   only a portion of the material on a page qualifies for protection, the Producing
12   Party also must clearly identify the protected portion(s) (e.g., by making
13   appropriate markings in the margins).
14                        (b) for testimony given in depositions that the Designating Party
15   identifies the Disclosure or Discovery Material on the record, before the close of
16   the deposition all protected testimony.
17                        (c) for information produced in some form other than documentary and
18   for any other tangible items, that the Producing Party affix in a prominent place on
19
     the exterior of the container or containers in which the information is stored the
20
     legend “CONFIDENTIAL.” If only a portion or portions of the information
21
     warrants protection, the Producing Party, to the extent practicable, shall identify
22
     the protected portion(s).
23
                    5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
24
     failure to designate qualified information or items does not, standing alone, waive
25
     the Designating Party’s right to secure protection under this Order for such
26
27
     material. Upon timely correction of a designation, the Receiving Party must make

28   reasonable efforts to assure that the material is treated in accordance with the


     {00112151;1}                                     7
                                                                               CASE NO. 2:18-cv-06312-AB-KS
 1   provisions of this Order.
 2
 3   6.             CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4                  6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 5   designation of confidentiality at any time that is consistent with the Court’s
 6   Scheduling Order.
 7                  6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 8   resolution process under Local Rule 37.1 et seq.
 9
                    6.3   The burden of persuasion in any such challenge proceeding shall be
10
     on the Designating Party. Frivolous challenges, and those made for an improper
11
     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
12
     parties) may expose the Challenging Party to sanctions. Unless the Designating
13
     Party has waived or withdrawn the confidentiality designation, all parties shall
14
     continue to afford the material in question the level of protection to which it is
15
     entitled under the Producing Party’s designation until the Court rules on the
16
17
     challenge.

18   ///

19   7.             ACCESS TO AND USE OF PROTECTED MATERIAL
20                  7.1   Basic Principles. A Receiving Party may use Protected Material that
21   is disclosed or produced by another Party or by a Non-Party in connection with this
22   Action only for prosecuting, defending or attempting to settle this Action. Such
23   Protected Material may be disclosed only to the categories of persons and under
24   the conditions described in this Order. When the Action has been terminated, a
25   Receiving Party must comply with the provisions of section 13 below (FINAL
26   DISPOSITION).
27                  Protected Material must be stored and maintained by a Receiving Party at a
28


     {00112151;1}                                  8
                                                                           CASE NO. 2:18-cv-06312-AB-KS
 1   location and in a secure manner that ensures that access is limited to the persons
 2   authorized under this Order.
 3                  7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 4   otherwise ordered by the court or permitted in writing by the Designating Party, a
 5   Receiving Party may disclose any information or item designated
 6   “CONFIDENTIAL” only to:
 7
                          (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 8
     well as employees of said Outside Counsel of Record to whom it is reasonably
 9
     necessary to disclose the information for this Action;
10
                          (b) the officers, directors, and employees (including House Counsel) of
11
     the Receiving Party to whom disclosure is reasonably necessary for this Action;
12
                          (c) Experts (as defined in this Order) of the Receiving Party to whom
13
     disclosure is reasonably necessary for this Action and who have signed the
14
15
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16                        (d) the court and its personnel;

17                        (e) court reporters and their staff;
18                        (f) professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                        (g) the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23                        (h) during their depositions, witnesses, and attorneys for witnesses, in
24   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
25   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
26
     they will not be permitted to keep any confidential information unless they sign the
27
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28


     {00112151;1}                                       9
                                                                                 CASE NO. 2:18-cv-06312-AB-KS
 1   agreed by the Designating Party or ordered by the court. Pages of transcribed
 2   deposition testimony or exhibits to depositions that reveal Protected Material may
 3   be separately bound by the court reporter and may not be disclosed to anyone
 4   except as permitted under this Stipulated Protective Order; and
 5                     (i) any mediator or settlement officer, and their supporting personnel,
 6   mutually agreed upon by any of the parties engaged in settlement discussions.
 7
 8
     8.             PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9
                    IN OTHER LITIGATION
10
                    If a Party is served with a subpoena or a court order issued in other litigation
11
     that compels disclosure of any information or items designated in this Action as
12
     “CONFIDENTIAL,” that Party must:
13
                       (a) promptly notify in writing the Designating Party. Such notification
14
     shall include a copy of the subpoena or court order;
15
                       (b) promptly notify in writing the party who caused the subpoena or
16
     order to issue in the other litigation that some or all of the material covered by the
17
18
     subpoena or order is subject to this Protective Order. Such notification shall

19   include a copy of this Stipulated Protective Order; and

20                     (c) cooperate with respect to all reasonable procedures sought to be
21   pursued by the Designating Party whose Protected Material may be affected.
22                  If the Designating Party timely seeks a protective order, the Party served
23   with the subpoena or court order shall not produce any information designated in
24   this action as “CONFIDENTIAL” before a determination by the court from which
25   the subpoena or order issued, unless the Party has obtained the Designating Party’s
26   permission. The Designating Party shall bear the burden and expense of seeking
27   protection in that court of its confidential material and nothing in these provisions
28


     {00112151;1}                                   10
                                                                               CASE NO. 2:18-cv-06312-AB-KS
 1   should be construed as authorizing or encouraging a Receiving Party in this Action
 2   to disobey a lawful directive from another court.
 3
 4   9.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5                  PRODUCED IN THIS LITIGATION
 6                    (a) The terms of this Order are applicable to information produced by a
 7   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 8   produced by Non-Parties in connection with this litigation is protected by the
 9   remedies and relief provided by this Order. Nothing in these provisions should be
10
     construed as prohibiting a Non-Party from seeking additional protections.
11
                      (b) In the event that a Party is required, by a valid discovery request, to
12
     produce a Non-Party’s confidential information in its possession, and the Party is
13
     subject to an agreement with the Non-Party not to produce the Non-Party’s
14
     confidential information, then the Party shall:
15
                         (1) promptly notify in writing the Requesting Party and the Non-
16
     Party that some or all of the information requested is subject to a confidentiality
17
18
     agreement with a Non-Party;

19                       (2) promptly provide the Non-Party with a copy of the Stipulated

20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
21   specific description of the information requested; and
22                       (3) make the information requested available for inspection by the
23   Non-Party, if requested.
24                    (c) If the Non-Party fails to seek a protective order from this court within
25   14 days of receiving the notice and accompanying information, the Receiving
26   Party may produce the Non-Party’s confidential information responsive to the
27   discovery request. If the Non-Party timely seeks a protective order, the Receiving
28


     {00112151;1}                                  11
                                                                              CASE NO. 2:18-cv-06312-AB-KS
 1   Party shall not produce any information in its possession or control that is subject
 2   to the confidentiality agreement with the Non-Party before a determination by the
 3   court. Absent a court order to the contrary, the Non-Party shall bear the burden
 4   and expense of seeking protection in this court of its Protected Material.
 5
 6   10.            UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7                  If a Receiving Party learns that, by inadvertence or otherwise, it has
 8   disclosed Protected Material to any person or in any circumstance not authorized
 9
     under this Stipulated Protective Order, the Receiving Party must immediately (a)
10
     notify in writing the Designating Party of the unauthorized disclosures, (b) use its
11
     best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
12
     the person or persons to whom unauthorized disclosures were made of all the terms
13
     of this Order, and (d) request such person or persons to execute the
14
     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
15
     A.
16
17
     11.            INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18
                    PROTECTED MATERIAL
19
20
                    When a Producing Party gives notice to Receiving Parties that certain

21   inadvertently produced material is subject to a claim of privilege or other

22   protection, the obligations of the Receiving Parties are those set forth in Federal
23   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
24   whatever procedure may be established in an e-discovery order that provides for
25   production without prior privilege review. Pursuant to Federal Rule of Evidence
26   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
27   of a communication or information covered by the attorney-client privilege or
28


     {00112151;1}                                   12
                                                                              CASE NO. 2:18-cv-06312-AB-KS
 1   work product protection, the parties may incorporate their agreement in the
 2   stipulated protective order submitted to the court.
 3                  If a Producing Party inadvertently discloses information in connection with
 4   the pending litigation to another Party that the Producing Party thereafter claims to
 5   be privileged or protected by the attorney-client privilege or attorney work product
 6   protection (“Disclosed Protected Information”), the disclosure of the Disclosed
 7   Protected Information shall not constitute or be deemed a waiver or forfeiture of
 8   any claim of privilege or work product protection that the Producing Party would
 9   otherwise be entitled to assert with respect to the Disclosed Protected Information
10   and its subject matter in this proceeding or in any other federal or state proceeding.
11   A Producing Party may assert in writing attorney-client privilege or work product
12   protection with respect to Disclosed Protected Information. The Receiving Party
13   must—unless it contests the claim of attorney-client privilege or work product
14   protection—within five business days of receipt of that writing, (i) return or
15   destroy all copies of the Disclosed Protected Information, and (ii) provide a
16   certification of counsel that all of the Disclosed Protected Information has been
17   returned or destroyed.
18   If the Receiving Party contests the claim of attorney-client privilege, within five
19   business days after assertion of attorney-client privilege or work product protection
20   with respect to Disclosed Protected Information, the Producing Party must produce
21   a privilege log with respect to the Disclosed Protected Information.
22                  If the Receiving Party still contests the claim of attorney-client privilege
23   after receipt of the privilege log, the Receiving Party must then—within five
24   business days of receipt of the privilege log— initiate the dispute resolution
25   process under Local Rule 37.1 et seq. to move the Court for an Order compelling
26   disclosure of the information claimed as not privileged (a “Disclosure Motion”).
27   The Receiving Party must seek to file the Disclosure Motion under seal and it must
28   not assert as a ground for compelling disclosure the fact or circumstances of the

     {00112151;1}                                   13
                                                                               CASE NO. 2:18-cv-06312-AB-KS
 1   disclosure. Pending resolution of the Disclosure Motion, the Receiving Party must
 2   not use the challenged information in any way or disclose it to any person other
 3   than those required by law to be served with a copy of the sealed Disclosure
 4   Motion. The parties may stipulate to extend the contemplated time periods set
 5   forth in this Paragraph.
 6   12.            MISCELLANEOUS
 7                  12.1 Right to Further Relief. Nothing in this Order abridges the right of
 8   any person to seek its modification by the Court in the future.
 9                  12.2 Right to Assert Other Objections. By stipulating to the entry of this
10   Protective Order, no Party waives any right it otherwise would have to object to
11   disclosing or producing any information or item on any ground not addressed in
12
     this Stipulated Protective Order. Similarly, no Party waives any right to object on
13
     any ground to use in evidence of any of the material covered by this Protective
14
     Order.
15
                    12.3 Filing Protected Material. A Party that seeks to file under seal any
16
     Protected Material must comply with Local Civil Rule 79-5. Protected Material
17
     may only be filed under seal pursuant to a court order authorizing the sealing of the
18
     specific Protected Material at issue. If a Party’s request to file Protected Material
19
     under seal is denied by the court, then the Receiving Party may file the information
20
21   in the public record unless otherwise instructed by the court.

22
23   13.            FINAL DISPOSITION

24                  After the final disposition of this Action, as defined in paragraph 4, within
25   60 days of a written request by the Designating Party, each Receiving Party must
26   return all Protected Material to the Producing Party or destroy such material. As
27   used in this subdivision, “all Protected Material” includes all copies, abstracts,
28   compilations, summaries, and any other format reproducing or capturing any of the

     {00112151;1}                                   14
                                                                              CASE NO. 2:18-cv-06312-AB-KS
 1   Protected Material. Whether the Protected Material is returned or destroyed, the
 2   Receiving Party must submit a written certification to the Producing Party (and, if
 3   not the same person or entity, to the Designating Party) by the 60 day deadline that
 4   (1) identifies (by category, where appropriate) all the Protected Material that was
 5   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 6   copies, abstracts, compilations, summaries or any other format reproducing or
 7
     capturing any of the Protected Material. Notwithstanding this provision, Counsel
 8
     are entitled to retain an archival copy of all pleadings, motion papers, trial,
 9
     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
10
     and trial exhibits, expert reports, attorney work product, and consultant and expert
11
     work product, even if such materials contain Protected Material. Any such
12
     archival copies that contain or constitute Protected Material remain subject to this
13
     Protective Order as set forth in Section 4 (DURATION).
14
15
     14.            VIOLATION
16
     Any violation of this Order may be punished by appropriate measures including,
17
     without limitation, contempt proceedings and/or monetary sanctions.
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28


     {00112151;1}                           15
                                                                       CASE NO. 2:18-cv-06312-AB-KS
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
 3   DATED March 27, 2019
 4
 5   /s/ Todd M. Friedman
 6   Todd M. Friedman
     Attorneys for Plaintiff
 7
 8
 9   DATED: March 27, 2019
10
11   /s/David J. Kaminski
12   David J. Kaminski
13
     Attorneys for Defendant
14
15
16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18   DATED: March 28, 2019
19
20   _____________________________________
     ___
       _______________________________
21
     KAREN L. STEVENSON
     United States Magistrate Judge
22
23
24
25
26
27
28


     {00112151;1}                  16
                                                  CASE NO. 2:18-cv-06312-AB-KS
 1                                       EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4   I, _____________________________ [print or type full name], of _________________
 5   [print or type full address], declare under penalty of perjury that I have read in its entirety
 6   and understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of ___________
 8   Imelda Aparicio v. USCB, Inc. Case No. 2:18-cv-06312-AB-KSI agree to comply with
 9   and to be bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment in
11   the nature of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person or
13   entity except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for enforcing the terms of this Stipulated Protective Order,
16   even if such enforcement proceedings occur after termination of this action. I hereby
17   appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or
20   any proceedings related to enforcement of this Stipulated Protective Order.
21   Date: ______________________________________
22   City and State where sworn and signed: _________________________________
23
24   Printed name: _______________________________
25
     Signature: __________________________________
26
27
28


     {00112151;1}                               17
                                                                             CASE NO. 2:18-cv-06312-AB-KS
